EXECUTION COPY

 

Exhibit 10.1B

 

SECOND AMENDMENT

To The

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES OF

KEWAUNEE SCIENTIFIC CORPORATION

(As Amended and Restated Effective as of May 1, 2001)

 

WHEREAS, Kewaunee Scientific Corporation (the “Company”) maintains the
Re-Established Retirement Plan for Salaried Employees of Kewaunee Scientific
Corporation (the “Plan”), which was most recently amended and restated in its
entirety by an instrument effective as of May 1, 2001, to incorporate changes to
the Internal Revenue Code of 1986, as amended (the “Code”) made by recent Acts
of Congress; and

 

WHEREAS, pursuant to Section 12.2 of the Plan, the Company reserved the right to
amend the Plan, from time to time, in its discretion as long as such amendment
does not cause assets of the Trust Fund to be diverted or used for purposes
other than the exclusive benefit of participants, to favor highly compensated
employees or to amend the Plan in a manner which would reduce accrued benefits
in violation of Section 411(d)(6) of the Code; and

 

WHEREAS, in accordance with Section 12.2 of the Plan, the Board of Directors of
the Company has found it desirable to freeze participation and benefit accrual
under the Plan effective as of April 30, 2005, but to continue to otherwise
operate the Plan according to its terms and to maintain the Plan in accordance
with all applicable laws.

 

NOW THEREFORE, pursuant to the authority reserved to the Company under Section
12.2. of the Plan, the Plan be and hereby is amended as set forth below. All
amendments are effective as of April 30, 2005.

 

1. The Plan is amended by the addition of a new Article IA immediately preceding
Article I of the Plan to provide as follows:

 

ARTICLE IA

 

SPECIAL PROVISION AND PLAN FREEZE

 

Effective as of April 30, 2005, the Plan is frozen. The existence of the Plan
and Trust subsequent to April 30, 2005 will be solely for the purpose of
continuing to hold and invest the assets of the Plan until such amounts are
distributed to Participants and Beneficiaries pursuant to the terms and
conditions of the Plan. Effective as of April 30, 2005, all benefits accrued to
date pursuant to Articles V and VI of the Plan shall be frozen and each
Participant’s Accrued Benefit shall become one hundred percent (100%) vested. No
Employees nor other persons shall become Participants in the Plan on or after
April 30, 2005. This Article IA shall apply as of April 30, 2005. To the extent
of any conflict with existing provisions of the Plan, this Article IA shall
supercede such provisions.

 



--------------------------------------------------------------------------------

2. Article II of the Plan is amended by the addition of a new Section 2.12(e) to
provide as follows:

 

  “(e) Anything contained herein to the contrary notwithstanding, for purposes
of determining any Participant’s Accrued Benefit, effective as of and after
April 30, 2005, the Compensation to be taken into account shall be the amount of
the Participant’s Compensation on April 30, 2005.”

 

3. Article II of the Plan is amended by the addition of the following sentence
to the end of Section 2.39:

 

“As of and after April 30, 2005, no Employee nor Participant shall earn
additional Years of Service under the Plan notwithstanding their continued
employment with the Employer.”

 

4. Article III of the Plan is amended by the addition of a new Section 3.1(d) to
provide as follows:

 

  “(d) Anything contained herein to the contrary notwithstanding, effective as
of April 30, 2005, no Employee or any other person shall become a Participant in
the Plan.”

 

5. Article III of the Plan is amended by the addition of a new Section 3.3(c) to
provide as follows:

 

  “(c) Anything contained herein to the contrary notwithstanding, effective as
of April 30, 2005, no Employee nor any other person shall become a Participant
in the Plan upon the recommencement of their employment with the Employer or for
any other reason.”

 

6. Article IV of the Plan is amended by the addition of a new Section 4.1(g) to
provide as follows:

 

  “(g) Freeze of Credited Service. Anything contained herein to the contrary
notwithstanding, effective as of April 30, 2005, each Employee’s and each
Participant’s Years of Credited Service under the Plan shall be frozen at the
number of their Years of Credited Service earned as of April 30, 2005. As of and
after April 30, 2005, no Employee nor Participant shall earn additional Years of
Credited Service under the Plan notwithstanding their continued employment with
the Employer.”

 

7. Article IV of the Plan is amended by the addition of the following sentence
to the end of Section 4.3:

 

“Effective as of April 30, 2005, each Participant hereunder shall be deemed to
have met their Vesting Date, notwithstanding the Participant’s actual number of
Years of Service.”

 

2



--------------------------------------------------------------------------------

8. Article IV of the Plan is amended by the addition of the following sentences
to the end of Section 4.4(b) as follows:

 

  “(b) Notwithstanding the foregoing, any Participant who experiences a Break in
Service not in excess of five (5) years shall have all of his Credited Service
earned prior to April 30, 2005 taken into consideration under the Plan. No
Participant shall earn Credited Service under the Plan on and after April 30,
2005.”

 

9. Article IV of the Plan is amended by the addition of the following sentences
to the end of Section 4.4(c) as follows:

 

  “(c) Notwithstanding the foregoing, as of and after April 30, 2005, no
Participant shall earn additional Years of Credited Service under the Plan
notwithstanding their continued employment with the Employer. Further for
purposes of determining the Participant’s Final Average Compensation, effective
as of and after April 30, 2005, Compensation earned by the Participant on and
after April 30, 2005 shall not be taken into account.”

 

10. Article V of the Plan is amended by the addition of a new Section 5.5(c) to
provide as follows:

 

  “(c) Anything contained herein to the contrary notwithstanding, effective as
of April 30, 2005, the vested percentage of each Participant’s Accrued Benefit
on April 30, 2005 shall be one hundred percent (100%).”

 

11. Article V of the Plan is amended by the addition of a new Section 5.6 to
provide as follows:

 

  “5.6 Freeze of Accrued Benefits. Anything contained herein to the contrary
notwithstanding, effective as of April 30, 2005, each Participant’s Accrued
Benefit under the Plan shall be frozen. Notwithstanding the foregoing,
Participants in the Plan as of April 30, 2005 must continue to satisfy the
requirements of this Article V in order to receive a Pension.”

 

12. Article VI of the Plan is amended by deleting Section 6.1 and by replacing
the deleted language with a new Section 6.1 as follows:

 

  “6.1

Benefits Generally. Subject to the limitations hereinafter set forth in this
Article VI, each Participant who retires on or after he has fulfilled the
requirements for a Pension as set forth in Article V shall be entitled to the
Pension determined in accordance with the provisions of this Article VI.
Notwithstanding the foregoing, effective as of and after April 30, 2005, the
amount of the Pension to which a Participant may be entitled under this Article
VI shall be the amount to which the Participant would be entitled as of April
30, 2005. Each Participant’s Pension entitlement

 

3



--------------------------------------------------------------------------------

 

hereunder shall be frozen at the amount of the Participant’s Pension entitlement
on April 30, 2005.”

 

13. Article XII of the Plan is amended by the addition of a new Section 12.11 to
provide as follows:

 

  “12.11  Freeze of Plan. Effective as of and after April 30, 2005, the Plan is
frozen. Each Participant’s Accrued Benefit and participation herein shall be
frozen as of said date.”

 

14. Although no corresponding amendment shall be made to any provision of the
Plan, the Committee is empowered to operate and administer the Plan consistent
with the amendments reflected herein.

 

IN WITNESS WHEREOF, this Second Amendment to the Re-Established Retirement Plan
for Salaried Employees of Kewaunee Scientific Corporation is hereby executed by
the officer duly authorized effective as of April 30, 2005.

 

KEWAUNEE SCIENTIFIC CORPORATION By:   /s/ D. Michael Parker           Vice
President, Finance     On behalf of the Board of Directors

 

4